Order entered April 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01670-CV

                         D&J REAL ESTATE SERVICES, INC.
                  D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                                V.

                           GREG L. PERKINS, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00559-2011

                                            ORDER
       Before the Court is appellees/cross-appellants’ April 18, 2014 unopposed motion for an

extension of time to file its initial brief. Under our local rules, appellees/cross-appellants must

file a combined appellees’ and cross-appellants’ brief. See 5th Tex. App. (Dallas) Loc. R.

10(1)(b). Appellees’ combined brief will be due thirty days after appellants’ brief is filed. See

5th Tex. App. (Dallas) Loc. R. 10(3)(b). Accordingly, we DENY appellees/cross-appellants’

motion as premature.


                                                      /s/   ADA BROWN
                                                            JUSTICE